TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00174-CV


                                Erik Patton Stearns, Appellant

                                               v.

                               Tenex Properties, LLC, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     NO. C-1-CV-20-000518, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on June 1, 2020. On July 30, 2020, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by August 10, 2020, would result in the dismissal of this appeal for

want of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Baker and Kelly

Dismissed for Want of Prosecution

Filed: October 2, 2020